Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/JP2019/020125 (international filing date: 05/21/2019), which claims foreign priority to an application of Japan 2018-157219 (filed 08/24/2018).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 9-15, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as based on a disclosure which is not enabling. The structure of the claimed apparatus is critical or essential to the practice of the invention, but not included in the claim(s) is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Claim 9 is rejected under 112(a) as being a single component (i.e. a device comprising only a processor) claim, where a single component (i.e. a processor) recitation does not appear in combination with another component, is subject to an undue breadth rejection.  The single component which covered every conceivable ways for achieving the stated purpose was held nonenabling for the scope of claim because the specification disclosed at most only those known to the inventor.  See MPEP §2173.04.  It is suggested that a second component (e.g. a memory) to be added provided no new matter is introduced.  Similar problem appears in each of claims 10-15, and 19-20.

Double Patenting
Claims 9-11 and 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-12 and 19 of copending Application No. 17/269154.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 9, by omitting the subject matters of “…to perform the suppression upon detecting that the second wireless communication terminal is present within a range of a given distance from the first wireless communication terminal…”, the combination of claims 10 and 11 of copending Application No. 17/269154 is directed to the same invention as claim 9 of the instant application.
Regarding claim 10, by omitting the subject matters of “…or that the second wireless communication terminal is performing a time-division duplex with the second wireless base station with a guard period that is shorter than a guard period used between the first wireless communication terminal and the first wireless base station”, claim 11 of copending Application No. 17/269154 is directed to the same invention as claim 10 of the instant application.
Regarding claim 11, claim 12 of copending Application No. 17/269154 is directed to the same invention as claim 11 of the instant application.
Regarding claim 16, claim 19 of copending Application No. 17/269154 is directed to the same invention as claim 16 of the instant application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180139752 A1, hereinafter Wang), in view of Huang et al. (US 20180279325 A1, hereinafter Huang) and FEHRENBACH et al. (WO/2018/082928, hereinafter FEHRENBACH, NOTE: corresponding application US 20190260566 A1 is currently being used for rejection citation purposes).

Regarding claim 9, Wang teaches a control device comprising (in general, see fig. 3 and its para. 29-42; see also fig. 1-2 and their para. for additional background information): 
a processor configured to:
detect an occurrence of a propagation delay in a physical uplink of a time-division duplex between a first wireless communication terminal and a first wireless base station to which the first wireless communication terminal is wirelessly connected (see at least para. 31-32, e.g. step 210 -- AP 110 obtains measurement information on uplink transmission delay of the terminal device); and 
in response to detection of the propagation delay, control communication performed by the first wireless communication terminal to suppress, in a second wireless communication terminal, occurrence of a communication failure caused by uplink communication performed by the first wireless communication terminal under the propagation delay (see at least para. 36 and 39-41 along with para. 51, e.g. steps 220-240 – for purpose of transmission and/or reception alignment, AP 110 controls the transmissions of UE 120 and UE 130), and 
control communication performed by the first wireless communication terminal to suppress the communication failure occurring in the second wireless communication terminal, upon detecting that the second wireless communication terminal is performing a time-division duplex by use of a guard period that is shorter than a guard period used between the first wireless communication terminal and the first wireless base station (see at least para. 42 along with para. 51, e.g. “…the UE 120 is closer to the AP 110 than the UE 130, thus the propagation delay of the UE 120 is less than that of the UE 130. As such, the guard period of the UE 120 is shorter than that of the UE 130”, NOTE: examiner maps the first wireless communication terminal to “UE 103”, and the second wireless communication terminal to “UE 102”).
Wang differs from the claim, in that, it does not specifically disclose (a) propagation delay equal to or greater than a threshold value, (b) a second wireless communication terminal wirelessly connected to a second wireless base station different from the first wireless base station, and (c) the second wireless communication terminal is performing a time-division duplex with the second wireless base station, which are well known in the art and commonly used for effectively compensating propagation delays as well as improving transmission and reception alignments.
Huang, for example, from the similar field of endeavor, teaches similar or known mechanism of (a) propagation delay equal to or greater than a threshold value (see at least claims 1-4, e.g. propagation delay is greater than a threshold), as well as FEHRENBACH, for example, from the similar field of endeavor, teaches similar or known mechanisms of (b) a second wireless communication terminal wirelessly connected to a second wireless base station different from the first wireless base station, and (c) the second wireless communication terminal is performing a time-division duplex with the second wireless base station (in general, see fig. 13a/b/c and its para. 100-106, in particular, see para. 100 along with para. 4-7, e.g. fig. 13a for UEs transmissions), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Huang and FEHRENBACH into the apparatus of Wang for effectively compensating propagation delays as well as improving transmission and reception alignments.

Regarding claim 10, Wang in view of Huang and FEHRENBACH teaches the processor is further configured to control communication performed by the first wireless communication terminal to suppress the communication failure occurring in the second wireless communication terminal, upon detecting that the second wireless communication terminal is present within a range of a given distance from the first wireless communication terminal.  (Wang, see at least para. 27 and 29, e.g. the UE 130 has a longer distance from the AP 110 than the UE 120; FEHRENBACH, see at least fig. 13a and para. 4-5)

Regarding claim 12, Wang in view of Huang and FEHRENBACH teaches the processor is further configured to limit communication performed by the first wireless communication terminal in the time-division duplex.  (Wang, see at least para. 40-41, e.g. in an embodiment, reducing an UE uplink subframe according to guard period)

Regarding claim 13, Wang in view of Huang and FEHRENBACH teaches the processor is further configured to limit the uplink communication performed by the first wireless communication terminal in the time-division duplex.  (Wang, see at least para. 40-41, e.g. in an embodiment, reducing an UE uplink subframe according to guard period)

Regarding claim 14, Wang in view of Huang and FEHRENBACH teaches the processor is further configured to instruct the first wireless communication terminal to wirelessly connect to a wireless base station that is different from the first wireless base station.  (Huang, see at least para. 44, e.g. a BS many command an UE to perform handover)

Regarding claim 15, Wang in view of Huang and FEHRENBACH teaches the processor is further configured to identify an airspace in which the propagation delay equal to or greater than the threshold value occurs in an uplink of the time-division duplex between the first wireless communication terminal and the first wireless base station; and upon detecting that an aerial vehicle on which a wireless communication terminal is mounted, is flying in the airspace identified by the processor, to control communication of the wireless communication terminal mounted on the aerial vehicle to suppress occurrence of a communication failure in the second wireless communication terminal.  (this claim is rejected for the same reasoning as claim 1 above, in additional, Wang also teaches vehicle-mounted mobile device in its para. 28, and Huang also teaches drones are use in its para. 35)

Regarding claim 16, this claim is rejected for the same or similar reasoning as claim 1 above, except this claim is in method claim format.

Regarding claim 17, Wang in view of Huang and FEHRENBACH teaches controlling the communication by the first wireless communication terminal by reducing a period, a number of times or frequency of communication.  (Wang, see at least para. 4, e.g. to serve both UEs in the following uplink subframe, the eNB would puncture the symbols in downlink subframes to reserve a time period long enough to be larger than the maximum DL/UL switch time plus propagation delay as the guard period for the DL-to-UL switching)

Regarding claim 19, this claim is rejected for the same or similar reasoning as claim 17 above, except this claim is in apparatus claim format.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Huang and FEHRENBACH, as applied to claims 9 and 10 above, and further in view of Wang et al. (US 20140135028 A1, hereinafter Wang_028).

Regarding claim 11, Wang in view of Huang and FEHRENBACH teaches the given distance is a distance at which the second wireless communication terminal is near the first wireless communication terminal at a reception strength that is equal to or greater than a threshold value.  (Huang, see at least para. 44-45, e.g. signal strength; FEHRENBACH, see at least fig. 13a, e.g. both UEs at cell edge) 
Wang in view of Huang and FEHRENBACH differs from the claim, in that, it does not specifically the second wireless communication terminal is capable of receiving a wireless signal wave transmitted from the first wireless communication terminal, which is well known in the art and commonly used for maximizing spectral efficiency.
Wang_028, for example, from the similar field of endeavor, teaches similar or known mechanism of the second wireless communication terminal is capable of receiving a wireless signal wave transmitted from the first wireless communication terminal (see at least para. 7, e.g. transmissions intended for a first user in a first cell, are often overheard by a second, unintended user in a second cell), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Wang_028 into the apparatus of Wang in view of Huang and FEHRENBACH for maximizing spectral efficiency.


Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Huang and FEHRENBACH, as applied to claims 9 and 16 above, and further in view of GUO et al. (US 20170302359 A1, hereinafter GUO).

Regarding claim 18, Wang in view of Huang and FEHRENBACH teaches all of the subject matters as in claim 16, except controlling the communication by the first wireless communication terminal by prohibiting all communication, which is well known in the art and commonly used for avoiding channel interference due to improper timing.
GUO for example, from the similar field of endeavor, teaches similar or known mechanism of controlling the communication by the first wireless communication terminal by prohibiting all communication (see at least para. 54 of fig. 7, e.g. UE resets the guard period at the downlink-to-uplink switching point based on the additional guard period and stopping receiving the at least one downlink subframe and/or stopping performing uplink transmission in the at least one uplink subframe), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate GUO into the method of Wang in view of Huang and FEHRENBACH for avoiding channel interference due to improper timing.

Regarding claim 20, this claim is rejected for the same or similar reasoning as claim 18 above, except this claim is in apparatus claim format.


Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered.  Regarding independent claims 9 and 16, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465